DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on December 27, 2021.  In that response, claims 1-4 were amended and claims 5 and 6 were cancelled.  Claims 1-4 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Independent claim 1 recites a “composition with function of …, composition is composed of the following…”.  The transitional phrase “composed of” could be interpreted as or “consisting of”, “consisting essentially of”, or “comprising”.  MPEP 2111.03(IV).  In this case is interpreted as “comprising”.  As shown in claims 1-4, the total of the recited components’ concentrations do not add up to 100.  Therefore “composed of” cannot be interpreted as “consisting of”.  Regarding “consisting essentially of”, for “searching for and applying prior art 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2017/0095539) in view of Ou-yang (Ou-yang, S.-H., et al., Dioscorea nipponica Makino: a systematic review on its ethnobotany, phytochemical and pharmacological profiles, Chem Cent J. 2018; 12: 57).
Regarding claims 1-3, Tan teaches a herbal composition for prevention and treatment of joint pain, for example from osteoarthritis, comprising a mixture of 10-50% glucosamine sulfate 2KC1, 10-40% chondroitin sulfate, 5-40% collagen, and 5-40% of a traditional Chinese medicine extract, including of Drynaria fortunei (Kunze) J. Sm., i.e., rhizoma drynariae  (para. 0009; see title; abstract; paras.0004-12, 0017-18, 0020-21, 0023, 0025, 0027-34; claims 26-49).  The ratio of each of glucosamine sulfate 2KC1 to collagen to chondroitin sulfate to TCM extract overlap those in claim 1, e.g., 10% of each as 1:1:1:1.  For claims 2 and 3 all ranges overlap except for chondroitin sulfate.  For collagen and TCM, Tan’s ratios include the relative concentrations, e.g., 3:1 in claims 3 for glucosamine to collagen is within Tan’s ratio of 10-50% glucosamine to 5-40% collagen.  For chondroitin sulfate, Tan teaches up to 50% glucosamine versus a minimum of 10% of chondroitin sulfate, a ratio of 5:1.  However the ratio in claim 3 of glucosamine to chondroitin sulfate is 6:1, which is close to 5:1.  A prima facie case of 
Tan does not teach using another extract of a traditional Chinese medicine as recited in claim 1.  
Ou-yang teaches that Dioscorea nipponica Makino extract was found to treat osteoarthritis of the knee joint as determined by the degree of arthralgia, joint pressing pain, the degree of joint swelling and joint function grading (title; abstract; p.11, “The treatment of osteoarthritis”).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tan and Ou-yang and prepare a composition of Tan that further comprises extract of Dioscorea nipponica Makino that Ou-yang teaches as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to treating osteoarthritis, and “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615